Mike Hrabal                                                                          Carla Phelps
           -Judge-                                                                           Court Coordinator
  Board Certified, Civil Trial Law
Texas Board of Legal Specialization                                                    Shari Steen, CSR, APR, RMR
          Board Certified,                                                                    Court Reporter
     Personal Injury Trial Law
Texas Board of Legal Specialization                                                      Deputy Ronald Pearson
  Fellow, College of the State Bar                                                                Bailiff
                                                                                 FILED IN
                                                                          2nd COURT OF APPEALS
                                      TARRANT COUNTY COURT AT LAW NO.3 FORT WORTH, TEXAS
                                            100 W. Weatherford, Room 290A 12/20/2017 1:01:06 PM
                                                  Fort Worth, TX 76196        DEBRA SPISAK
                                               (817) 884-1914 -Telephone           Clerk
                                                  (817) 884-2964- Fax


          December 20, 20 17




          Second Court of Appeals
          401 W. Belknap
          Fort Worth, Texas 76196

          In Re: COA 02-1 7-402-CV
                 Scott's Big Truck vs. A lex Garcia

          To whom it may concern:

          I have not been contacted regarding the appellate record in the above-styled case and
          payment arrangements have not been made.

          lfyo u have any questions, please don' t hesitate to call me at 8 17-884-1916. T hank you
          for your time and consideration.